Citation Nr: 0025789	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia of the patellas, right and left knee.

2.  Entitlement to a compensable evaluation for a compression 
deformity at T7.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
February 1994.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for chondromalacia of the patellas, right and left knee, and 
for a compression deformity at T7, and assigned 
noncompensable evaluations.

In his substantive appeal, VA Form 9, received in August 
1995, the veteran failed to indicate whether or not he 
desired a hearing.  The RO, by letter dated that same month, 
and sent to the veteran's address of record, requested that 
the veteran provide a written statement indicating whether he 
desired a hearing.  The veteran did not reply.  The record 
does not reflect that the veteran has requested a hearing.  

It appears that the veteran may be raising a claim of service 
connection for left hip pain/abnormality and an elbow injury, 
claimed as secondary to the his service-connected left knee 
disability.  It also appears that he may be raising a claim 
for a neck disorder.  These issues are referred to the RO for 
clarification and appropriate action.  

In his application for compensation, dated in February 1994, 
the veteran claimed entitlement to service connection for low 
back pain.  The RO, by rating decision dated in March 1994, 
denied service connection for low back pain.  The veteran 
timely expressed disagreement with that decision.  
Subsequently, by rating decision dated in December 1994, the 
RO again characterized the issue as service connection 
for lower back pain, but granted service connection for a 
compression deformity at T7.  As the RO has not adjudicated 
the veteran's claim of entitlement to service connection for 
a low back disorder, claimed as low back pain, this issue is 
referred to the RO.  Further, since the RO has developed the 
issue of a higher rating for a compression deformity, and 
since the veteran has continuously expressed disagreement 
with the December 1994 rating decision which granted service 
connection for a compression deformity, the Board finds that 
this issue is on appeal and it will be addressed in the 
remand below.   


FINDINGS OF FACT

1.  The veteran failed to report for scheduled VA 
examinations without showing good cause.  

2.  The veteran's bilateral knee disability is manifested by 
knees that are radiographically normal and have full range of 
motion, with no instability, subluxation or effusion.  There 
is bilateral patellofemeral crepitus and some tenderness of 
the right knee.  The subjective complaints are 
disproportionate to the medical findings. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for right or left 
knee chondromalacia is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from September 1989 to 
February 1994.  Service medical records show that he 
sustained injuries to both knees and to his back.  A 
treatment record, dated in October 1993, shows the veteran 
was status post a right knee injury.  The examiner stated 
that X-ray examination had been negative.  A report of X-ray 
examination of the right knee disclosed no significant 
abnormalities.  The examiner reported that the veteran had 
sustained an injury to his right knee 11/2 years prior to the 
examination.  The veteran stated that his knee had given out 
on him while playing football.  He complained of right knee 
crepitus with squatting.  The assessment was PFPS (patellar 
femoral pain syndrome).  A treatment record, dated in August 
1992, shows the veteran sustained an injury to his left 
kneecap while playing basketball.  The diagnosis was 
infrapatellar bursa injury/contusion.  The examiner noted 
that physical examination of the right knee was within normal 
limits.  

The separation examination report, dated in December 1993, 
indicates that the veteran's lower extremities, spine and 
musculoskeletal system were normal.  His lower extremities 
were assigned a physical profile of "1."  On the 
accompanying medical history, the veteran reported having had 
a "trick" or locked knee.

In his application for compensation, dated in February 1994, 
the veteran reported that he had right knee pain, locking and 
giving out since September 1993.  

In a VA examination report, dated in October 1994, the 
veteran was noted to report that he always had had pain in 
his knees, right worse than the left.  He reported that he 
had had some problems on stairs and ramps and stated that 
both of his knees would pop, catch and give out.  He also 
reported cracking in his knees with squatting, although the 
examiner noted that the veteran was able to do full squats.   
Examination of the knees revealed a full range of motion from 
zero degrees extension to 135 degrees flexion.  The examiner 
stated that there was no instability, effusion or synovial 
thickening.  The examiner reported that there was some 
tenderness in the anterolateral aspect of the right knee 
along the joint margin and that there was patellofemoral 
crepitus of both knees, which the examiner commented, was 
uncomfortable.  On manipulation of the knees, both knees 
grated, and so it was concluded that there was some 
degeneration of the cartilage in the back of the patellas and 
on the anterior aspects of the femoral condyles.  X-ray 
examination of the knees was normal.  The relevant impression 
was chondromalacia, both patellas, right worse than the left.  

In a Notice of Disagreement, received in February 1995, the 
veteran stated that he was only 24-years old but was unable 
to get up without the daily use of pain pills and creams for 
his knees and lower back.  The veteran indicated that he had 
had pain, or tingling or some sort of numbness or sensation 
in some part of his body all day long.  

In his substantive appeal, VA Form 9, dated in August 1995, 
the veteran reported that his knees sometimes had had painful 
draining, which rendered him immobile and unable to walk.  
The veteran described the pain as "a terrible sensation, 
buzzing, constant, annoying feeling.  A very weak feeling as 
in lack of muscle control to lock out my knees to stand up," 
and indicated that he had fallen down on occasions as a 
result.  The veteran stated that the conditions of his knees 
had also had a negative impact on his employment.  

The veteran was scheduled for VA examinations in July 1997.  
The record reflects that the veteran failed to report.  The 
veteran requested that another examination to be scheduled.  
A VA examination was scheduled in December 1997, and again, 
the veteran failed to report.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The Rating Schedule provides a zero percent evaluation for 
extension of the leg limited to 5 degrees.  A compensable 
rating is assigned for limitation of extension of the leg 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

A zero percent rating is warranted for limitation of flexion 
of the leg when flexion is limited to 60 degrees and 
compensable ratings when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), or 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation if slight, 20 percent if 
moderate and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102 and 4.3 (1999).

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and would be pertinent to the present claim.  The veteran has 
been examined by VA and has been afforded opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Although the veteran was scheduled for VA examinations in 
July and December 1997, and the record indicates that he was 
notified of the time and the place of the examinations, he 
failed to report, without good cause having been shown.  
Accordingly, the claim will be evaluated on the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).  


Knees

The veteran's right and left knee disabilities are currently 
assigned evaluations of zero percent under Diagnostic Code 
5257.  The veteran contends that higher evaluations are 
warranted as he experiences right and left knee pain and 
functional loss.  The Board also notes the veteran's 
contention that his knee disabilities hinder his job 
performance; however, the evidence indicates that the veteran 
is employed and he has not provided any supporting evidence 
of his contention that his service-connected knee or back 
disabilities have adversely affected his current employment.  

Diagnostic Code 5257 contemplates recurrent subluxation or 
lateral instability of the knee.  VA examination in October 
1994 showed that there was no instability of either knee and 
no limitation of motion.  Although there was patellofemoral 
crepitus of both knees and the clinical examiner referenced 
degeneration of the cartilage in the back of the patellas and 
on the anterior aspects of the femoral condyles, there was no 
clinical finding of subluxation and X-rays of the knees were 
normal.  Despite the veteran's complaints of constant pain, 
popping, catching and at times, the inability to walk due to 
weakness, it must be reiterated that on VA examination there 
was no instability, effusion or synovial thickening and the 
veteran was able to do full squats.  The medical evidence 
does show knee pathology or clinical abnormalities that are 
consistent with the degree of subjective complaints expressed 
or that warrant a compensable rating under Diagnostic Code 
5257.  

The Board notes that the veteran contends that pain due to 
his service-connected knee disabilities impairs his ability 
to perform his daily activities and impairs his job 
performance.  However, this is not supported by the objective 
evidence of record.  For example, while the veteran claims 
that his left knee gives out and that he has fallen down as 
result, on examination there was no instability.  
Additionally, while the veteran argues that he is, at times, 
unable to walk due to pain, examination showed full range of 
motion and the report of examination does not show that there 
was demonstrable pain when undertaking the motion.  In fact, 
in addition to a full range of motion, the VA examiner noted 
that the veteran was able to do full squats.  For these 
reasons, the Board finds that the veteran's symptomatology 
has been exaggerated.  The medical evidence does not support 
a finding of functional loss due to pain or other pathology.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, in this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

The evidence does not show that the veteran's knee 
disabilities warrant a higher rating under Diagnostic Codes 
5260 or 5261 inasmuch as the veteran was specifically noted 
to have full range of motion.  Nor would he warrant a rating 
based on Diagnostic Codes 5003 for arthritis because X-rays 
were normal and arthritis was not shown.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  

There also is no probative medical evidence that the veteran 
has ankylosis, dislocation or removal or semilunar cartilage, 
or malunion of the tibia and fibula.  As such, the provisions 
of Diagnostic Codes 5256, 5258, and 5262, are not applicable 
and, accordingly, an increased rating for the veteran's knee 
disabilities may not be assigned pursuant to these 
provisions.  

In reaching the determination, the Board has considered 
whether "staged" ratings should be assigned.  It is concluded 
that the conditions addressed have not significantly changed 
and "staged" ratings are not appropriate in this case.

The Board finds that a preponderance of the competent and 
probative evidence is against the claim for compensable 
ratings.   


ORDER

Entitlement to a compensable rating for either a right or 
left knee disability is denied.   




REMAND

The veteran's claim for an increased rating for his thoracic 
spine disability is well grounded.  Although the Board notes 
that the veteran failed in the past to report for VA 
examinations without good cause shown, the October 1994 VA 
examination report of record addresses the veteran's 
lumbosacral spine rather than the thoracic spine which is 
where the service-connected T-7 is located.  Thus, the Board 
has concluded that he should be afforded another opportunity 
to cooperate so that the status of the service-connected 
disability can be assessed.  He is urged to cooperate by 
reporting for the examination.  

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a 
comprehensive examination of is thoracic 
spine to determine the status of his 
service connected compression deformity 
of T-7.   The veteran's complaints should 
be recorded.  Active and passive range of 
motion of the thoracic spine should be 
ascertained, along with any muscle spasm, 
relevant muscle atrophy or the like.  The 
RO should supplement these instructions 
in keeping with any applicable Court 
holdings.  X-ray studies or other imaging 
of the thoracic spine must be 
accomplished, with a specific finding as 
to whether there is or is not any 
deformity of the vertebral body of T-7.  
The examiner should be provided with, and 
should review, the claims file, including 
the relevant service medical records, 
prior to the examination.  The examiner 
should comment on whether the veteran's 
subjective complaints are consistent with 
any objectively demonstrated abnormality.  

2. Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record. If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until otherwise notified.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purpose 
of this remand is to obtain additional information and to 
ensure due process of law. No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

